Citation Nr: 1449930	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-29 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for a cardiovascular disability (other than hypertension).

3.  Entitlement to service connection for residuals of a stroke, to include as secondary to a service-connected disability.

4.  Entitlement to service connection for a bilateral hearing loss disability.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1953 to December 1954 and from February 1960 to September 1973.  He had service in the Republic of Vietnam from February 1962 to February 1963 and from August 1970 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the special processing unit at the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO in Atlanta, Georgia, has jurisdiction over the appeal.  The case was remanded for additional development in August 2012 and April 2014.

The Board notes that the June 2007 rating decision included the issue of entitlement to service connection for the residuals of a stroke and that in April 2014 this appellate issue was found to have been more appropriately addressed as a cardiovascular disability (other than hypertension), to include as secondary to diabetes mellitus and hypertension.  In light of the decision herein as to the cardiovascular disability, the Board now finds that the residuals of a stroke issue remains on appeal and must be separately addressed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hypertension and residuals of a stroke are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of Vietnam and to have developed an ischemic heart disease; the criteria for presumptive service connection are met.

2.  Bilateral hearing loss for VA purposes has not been established at any time during the appellate period.

3.  A chronic tinnitus disability was not manifest during active service and is not shown to have developed as a result of service.

4.  The Veteran's diabetes mellitus was manifested by no more than the required use of a restricted diet without requiring medication or regulation of activities.


CONCLUSIONS OF LAW

1.  An ischemic heart disease is presumed to have been incurred as a result of herbicide exposure during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  A bilateral hearing loss disability was not incurred or aggravated as a result of active service nor may service connection be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

3.  A tinnitus disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

4.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A) Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in May 2006, December 2006, and February 2007.  

The notice requirements pertinent to the issues addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claims.  The development requested on remand in April 2014 has been substantially completed.  There is no evidence of any additional existing pertinent records as to these issues and further attempts to obtain additional evidence would be futile.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to these issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

B. Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war VA shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2014).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Cardiovascular-renal diseases, including hypertension, and sensorineural hearing loss are chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA regulations also provide that certain disorders, including ischemic heart disease, associated with herbicide agent exposure in service may be presumed service connected.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  The term ischemic heart disease, for presumptive service connection purposes, does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  See 38 C.F.R. § 3.309, Note 3; see also 75 Fed. Reg. 53,202 (Aug. 31, 2010).  

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence showing the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must then be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

Cardiovascular Disease

A review of the evidence shows that the Veteran had service in the Republic of Vietnam from February 1962 to February 1963 and from August 1970 to July 1971.  A May 2014 VA examination report included diagnoses of atherosclerotic cardiovascular disease, coronary artery disease, congestive heart failure, implanted cardiac pacemaker, and implanted automatic implantable cardioverter defibrillator.  The examiner stated that the Veteran had ischemic cardiomyopathy that was a heart condition qualifying within the generally accepted medical definition of ischemic heart disease.  As the Veteran is shown to have developed an ischemic heart disease and the criteria for presumptive service connection based upon herbicide exposure in Vietnam are met, the Board finds that the appeal, to this extent, must be granted.

Hearing Loss and Tinnitus

The pertinent evidence of record includes service treatment records showing that a June 1959 examination, prior to the Veteran's second period of active service, revealed a bilateral loss of hearing acuity at low frequency tones.  A January 1970 report noted complaints of left ear pain and provided a diagnosis of bacterial otitis.  An October 1972 examination noted an audiology finding of 85 decibels (dB) to the left ear at 4000 Hertz (Hz).  The available service treatment reports are negative for complaint, treatment, or diagnosis for hearing loss or tinnitus during active service.

An audiology evaluation associated with the Veteran's August 1973 separation examination, however, revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
--
0
LEFT
10
5
5
--
0

A January 1976 National Guard retention examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
5
10
5
10
15

A January 1983 National Guard examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
10
10
LEFT
20
5
5
5
10

The Veteran denied having had hearing loss or ear trouble in his May 1986 report of medical history.  A May 1986 National Guard examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
5
15
15
LEFT
10
15
15
10
15

On VA audiological evaluation in May 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
10
5
LEFT
15
15
10
10
10

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  The Veteran reported military noise exposure from artillery, aircraft, firearms, and tanks, and denied any occupational or recreational noise exposure.  The examiner, however, found hearing was normal, bilaterally.  It was also noted that the Veteran reported the onset of tinnitus after service, and the examiner found the most likely etiology of his symptoms were not ear related and that it was a normally occurring tinnitus based upon the description provided.  

In a March 2012 statement the Veteran's private physician, D. P., M. D., noted he reported exposure to loud, overhead bombing noise during service in Vietnam in the 1970's with episodes of temporary hearing loss during the bombing.  It was the physician's opinion that it was at least as likely as not that his current hearing loss and tinnitus had some relationship to his combat-related noise exposure.  An April 2012 private audiology report noted the Veteran had subjective hearing loss, but reported audiology result in a graph demonstrating no hearing thresholds greater than 20 decibels in either ear.  It was also noted that speech discrimination was 100 percent, bilaterally.

Based upon the evidence of record, the Board finds that a present hearing loss disability for VA compensation purposes is not shown.  A review of the medical evidence during the pendency of the claim, and proximate thereto, fails to show hearing loss for VA purposes.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection for bilateral hearing loss. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Consideration has been given to the results of the October 1972 examination audiology finding of 85 dB to the left ear at 4000 Hz.  However, notwithstanding the finding is blatantly inconsistent with all subsequent hearing evaluations, and thereby an outlier that is entitled to little probative value, the finding is nowhere near to being proximate to when the Veteran filed his claim.  All the more recent examinations have not supported a finding of hearing loss as per 3.385.

As for his claimed tinnitus, the totality of the evidence is against the finding that the Veteran's tinnitus is related to his active service, to include noise exposure.
The May 2007 VA examiner's opinion is persuasive that the Veteran's tinnitus manifested after service and was not ear or noise exposure related.  The examiner is shown to have conducted a thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided an adequate rationale for the opinion.  The Veteran's reported history of symptom onset was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although in a March 2012 statement the Veteran's private physician found that it was at least as likely as not that his current tinnitus had some relationship to his combat-related noise exposure, the Board finds the opinion is not support by adequate rationale nor to have been based upon an adequate review of the medical evidence of record.  The private examiner failed to address the lengthy gap between the Veteran's in-service noise exposure and the onset of his tinnitus.  His opinion is also flawed because it was based on the premise that the Veteran has hearing loss, which is not shown.

In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Pond v. West, 12 Vet. App. 341, 345 (1999) (holding in a case where the claimant was also a physician, and therefore a medical expert, that the Board should properly consider the appellant's own personal interest in the outcome of the case).  The March 2012 private physician's etiology opinion attributing tinnitus to combat-related noise exposure, though competent and credible, is found to warrant a lesser degree of probative weight.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Whether subjective symptoms are indicative of a hearing loss disability for VA purposes and whether tinnitus developed as a result of a specific noise exposure are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any such special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, his lay evidence does not constitute competent medical evidence and lacks probative value.  His opinions are also outweighed by the medical opinion of record.  Therefore, the service connection claims for bilateral hearing loss and tinnitus must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claims.

C. Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is thus essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).

Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2014).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Court has also held that VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Under Diagnostic Code 7913, a 10 percent rating is warranted for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is warranted for diabetes mellitus that requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  Compensable complications of the diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating, but noncompensable complications are considered part of the diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2014).

The phrase regulation of activities means avoidance of strenuous occupational and recreational activities.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2014).

Records show the Veteran has established service connection for type II diabetes mellitus and that a May 2007 VA examination noted he followed a restricted diet and took oral medication for the disorder.  It was noted that he denied having had any episodes of diabetic ketoacidosis or hyperglycemic reactions, and that he did not have to restrict any of his activities due to diabetes. 

VA examination in May 2014 included a diagnosis of type II diabetes mellitus with an initial diagnosis in 2002.  Treatment for the disorder included management by restricted diet and use of prescribed oral hypoglycemic agents.  The examiner found that the Veteran did not require the regulation of activities as part of the medical management for his diabetes mellitus.  He visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemia.  He had not been hospitalized for episodes of ketoacidosis or hypoglycemic reactions over the previous 12 months and he had no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  It was noted that he had erectile dysfunction and diabetic peripheral neuropathy for which service connection had been established in May 2007.  A diabetic neuropathy examination revealed mild bilateral intermittent pain, paresthesias and/or dyesthesias, and numbness, with trophic changes (shiny skin) attributable to his diabetic peripheral neuropathy.  The Veteran was found to have upper and lower extremity peripheral neuropathy, but the specific nerves involved were normal without evidence of motor dysfunction.  The Veteran's diabetes mellitus and its complications were found to have no impact on his ability to work.

The May 2014 VA examiner noted that the Veteran had an eye condition other than diabetic retinopathy that at least as likely as not had been aggravated by his diabetes mellitus, but in subsequent remarks stated that the Veteran would be scheduled for an ophthalmology examination to determine the etiology of his worsening vision.  A subsequent May 2014 eye conditions examination included a diagnosis of bilateral pseudophakia.  It was noted that the Veteran's cataracts and cataract surgery were before his diagnosis of diabetes mellitus.  The examiner found that he did not have diabetic retinopathy or any other eye condition related to diabetes.  The examiner stated it was more likely that his cataracts were age-related cataracts.  

Based upon the evidence of record, the Board finds the Veteran's service-connected diabetes mellitus is manifested by no more than the required use of an oral hypoglycemic agent and a restricted diet without requiring insulin and a regulation of activities.  Although the Veteran has asserted, in essence, that a higher rating is warranted due to diabetes mellitus, there is no indication that his treatment has required insulin.  The criteria for a higher schedular VA compensation rating clearly state that higher ratings are only assigned when insulin is required for treatment.  38 C.F.R. § 4.119, Diagnostic Code 7913.  Determinations concerning whether the treatment plan should require insulin are matters of medical judgment beyond the jurisdiction of a VA compensation appeal.  38 C.F.R. § 20.101(b) (2014).  The evidence does not show regulation of activities or the use of insulin.  The claim for a higher schedular rating for diabetes mellitus must be denied.  Moreover, given the findings above, there is no basis for assigning separate compensable ratings for the residuals of diabetes mellitus, other than those that already separately rated.  There are simply no other disabilities shown to be related to diabetes mellitus that have not already been recognized.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

The Board further finds that there is no evidence of any unusual or exceptional circumstances that would take this case outside the norm so as to warrant an extraschedular rating.  The Veteran's service-connected diabetes mellitus is found to be adequately rated under the available schedular criteria and the objective findings of impairment are well documented.  The medical evidence in this case demonstrates the disorder has no impact on his ability to work.  The preponderance of the evidence in this case is against the Veteran's increased rating claim.

Finally, the Court has held that a request for a total disability rating based on individual unemployability due to service-connected disability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The holding of Rice is inapplicable here because the evidence of record does not demonstrate that the Veteran has been rendered unemployable due to his service-connected disabilities, nor has he so contended.  The record instead shows that the Veteran retired on account of his age and longevity of employment.  Thus, at this point, there is no cogent evidence of unemployability due solely to the Veteran's service-connected disabilities, and the issue of entitlement to a TDIU need not be addressed.


ORDER

Entitlement to service connection for a cardiovascular disease, ischemic heart disease, is granted.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus is denied.


REMAND

Additional development is required of the remaining issues for hypertension and residuals of a stroke prior to appellate review.  Although a May 2014 VA examiner found it was less likely that the Veteran's hypertension was incurred as a result of service, no opinion was provided as to whether his hypertension had been aggravated by ischemic heart disease.  In light of the determination that presumptive service connection is warranted for an ischemic heart disease, an opinion as to whether his stroke was incurred or aggravated as a result of this disability is also required. 

VA's duty to assist the Veteran includes obtaining a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  Here, the Board finds an additional medical opinion is required to clarify the extent to which, if any, hypertension and/or residuals of a stroke were incurred or aggravated as a result of service or a service-connected disability.  

The Board notes that the Veteran has asserted that he began taking medication for hypertension soon after his retirement from active service and that he had taken it continuously since then.  Treatment records associated with his National Guard service include an October 1977 report noting that he had been advised to take Hygroton for high blood pressure, a January 1979 report noting he took Hygroton occasionally when prescribed by his private physician, and a January 1983 report noting his hypertension was diet controlled.  The record shows that efforts to obtain additional private treatment reports were unsuccessful; however, in a May 1980 application for VA benefits the Veteran reported having received treatment at a service department hospital in Ft. Harrison, Indiana, and in a September 2006 statement he reported having received treatment at the Indianapolis, Indiana, VA Medical Center.  There is no indication of any VA efforts to obtain these records and further action as to this matter is required.  Up-to-date VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should associate any relevant unobtained treatment records with the claims file, to include any available records for treatment from 1972 to 1976 from the service department hospital in Ft. Harrison, Indiana, and from the Indianapolis, Indiana, VA Medical Center.  All records obtained should be associated with the claims file.

2.  Obtain a medical opinion from an appropriate VA medical specialist as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hypertension and/or residuals of a stroke that were incurred or aggravated as a result of service, to include a service-connected disability.  The examiner should address the relevant evidence of record.

Rationale for the requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issues remaining on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


